Citation Nr: 0526880	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-20-170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.  The veteran had subsequent service in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the claim of 
entitlement to service connection for Hepatitis C.  

This case was previously before the Board.  In May 2004, the 
Board remanded the issue for further development.  The 
additional development requested in the Board's Remand has 
been accomplished.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran developed hepatitis C as a result of military 
service.  


CONCLUSION OF LAW

Hepatitis C was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained and 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
regulations also define the obligation of VA with respect to 
its duty to assist the veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In September 2002, VA received the veteran's claim of 
entitlement to service connection for Hepatitis C.  That same 
month, the RO informed the veteran of the information and 
evidence necessary to substantiate the claim.  The veteran 
was advised of what the evidence must show to establish 
entitlement to the claim, and he was requested to provide 
information regarding the risk factors for Hepatitis C that 
were applicable to him.  

By rating decision, dated in November 2002, the RO denied the 
claim.  Upon receiving notice of the unfavorable decision, 
the veteran filed a timely Notice of Disagreement.  In May 
2003, a Statement of the Case was issued.  Thereafter, the 
veteran perfected his appeal before the Board.  

In May 2004, the Board remanded the issue of entitlement to 
service connection for Hepatitis C for further development.  
In accordance with the Board's Remand, the veteran received 
correspondence, also dated in May 2004, pertaining to the 
requirements of VCAA.  In this correspondence, the veteran 
was advised of the evidence already received by VA in 
connection with the claim; the evidence VA planned to obtain 
on behalf of the veteran; and the information he was 
encouraged to provide to substantiate the claim.  

As instructed by the Board's Remand, the veteran was 
scheduled for VA examination, which he reported to in 
December 2004.  A Supplemental Statement of the Case was 
issued in July 2005.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim currently on appeal.  Therefore, the 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issue presented, and 
VA's duty to assist in the development of the claim has been 
satisfied.  

Factual Background

The Department of Defense (DD) Form 214 reported that the 
veteran entered service in June 1967 and was discharged in 
February 1970.  He served in Vietnam from February 1969 to 
February 1970.  His military occupational specialty (MOS) was 
termed as Auto Repair.  Service medical records were negative 
for findings of a Hepatitis infection, to include Hepatitis 
C.  However, service medical records reflect that in May 
1969, he was tested for GNID (gram-negative intracellular 
diplococci) a test used, in part to determine the presence of 
sexually transmitted disease.  In February 1970, he was 
tested and found to be free of communicable diseases. 

The veteran also served in the Army National Guard of South 
Carolina until August 1994.  A Report of Medical Examination, 
dated in November 1991, showed that the veteran had a history 
of Hepatitis in 1969 and that he was not allowed to donate 
blood.  

In September 2002, VA informed the veteran of the receipt of 
the claim of entitlement to service connection for Hepatitis 
C.  The correspondence requested information of any Hepatitis 
C risk factors applicable to the him.  

In conjunction with the Notice of Disagreement, the veteran 
maintained that he was diagnosed with Hepatitis C.  When he 
filed his Substantive Appeal, he stated that he was diagnosed 
with Hepatitis B.  

VA treatment records, dated from September to November 2002, 
showed an impression of Hepatitis, and that the veteran 
declined a Hepatitis C risk assessment.  These records did 
not offer a definitive diagnosis of the type of Hepatitis 
infection the veteran developed.  

In May 2004, the Board remanded the issue for clarification 
of the type of Hepatitis infection the veteran claimed 
entitlement to service connection for, and to schedule the 
veteran for VA examination.  In accordance with the Remand 
instructions, the Appeals Management Center (AMC) requested 
the veteran to indicate which Hepatitis infection, A, B, or 
C, he wanted the Board to review on appeal.  

On VA examination, dated in December 2004, the veteran was 
evaluated for a Hepatitis infection.  It was noted that the 
claims file was available and reviewed.  The veteran related 
to the examiner that he served in Vietnam, where he assisted 
wounded soldiers, and that he engaged in unprotected sexual 
intercourse on several occasions.  He denied having Hepatitis 
in Vietnam.  

The veteran further related that in 1973, he attempted to 
donate blood at the American Red Cross, and according to the 
veteran he was informed that he had a Hepatitis infection, 
and the donation of blood was consequently refused.  

The laboratory test results associated with the physical 
examination showed a negative Hepatitis A antibody.  The 
Hepatitis B surface antibody was positive; the Hepatitis B 
core was negative; and the Hepatitis C recombinant Immunoblot 
assay was positive.  The veteran was diagnosed with Hepatitis 
B and Hepatitis C.  

The examiner explained that the opinion offered below was 
based on history provided by the veteran, and that history 
was that the veteran was exposed to unprotected sexual 
intercourse during active duty in Vietnam, and he was exposed 
to blood from wounded soldiers that he assisted, although he 
was not a medical assistant.  The examiner opined that it was 
as likely as not that the veteran acquired a Hepatitis 
infection while he was stationed in Vietnam.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran's primary argument is that he now suffers from a 
Hepatitis infection, attributable to service in Vietnam.  

On review of the evidence of record, the Board concludes that 
a service connection award for a Hepatitis infection, to 
include Hepatitis C, is warranted as the record establishes 
that during service, the veteran apparently engaged in high-
risk sexual activities.  

On VA examination, dated in December 2004, the veteran 
reported that his Hepatitis infection risk factors included 
unprotected sexual intercourse and exposure to the blood of 
wounded soldiers in Vietnam.  These risk factors have not 
been substantiated by the evidence of record.  The examiner 
opined that, based on the risk factors provided by the 
veteran, it was as likely as not that the veteran acquired a 
Hepatitis infection during his service in Vietnam.  

The veteran has not provided evidence of post-service 
activities that would place him at risk for the development 
of hepatitis C.  Resolving doubt in the veteran's favor, it 
is concluded that the veteran's hepatitis C is related to his 
period of service


ORDER

Entitlement to service connection for Hepatitis C is allowed.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


